

	

		III

		109th CONGRESS

		1st Session

		S. RES. 162

		IN THE SENATE OF THE UNITED STATES

		

			June 7, 2005

			Ms. Snowe (for herself,

			 Mr. Obama, Mr.

			 Corzine, Mrs. Boxer,

			 Mrs. Murray, Mrs. Clinton, Mr.

			 Harkin, Mr. Durbin,

			 Mrs. Feinstein, Mr. Reid, Mr.

			 Feingold, and Mr. Jeffords)

			 submitted the following resolution; which was referred to the

			 Committee on the

			 Judiciary

		

		RESOLUTION

		Expressing the sense of the Senate

		  concerning Griswold v. Connecticut.

	

	

		Whereas June 7, 2005, marks the 40th anniversary of the

			 United States Supreme Court decision in Griswold v. Connecticut (1965) in which

			 the Court recognized the constitutional right of married couples to use

			 contraception—a right that the Court would extend to unmarried individuals

			 within less than a decade;

		Whereas the decision in Griswold v. Connecticut paved the

			 way for widespread use of birth control among American women;

		Whereas the Centers for Disease Control and Prevention

			 recognized family planning in its published list of the Ten Great Public

			 Health Achievements in the 20th Century;

		Whereas the typical woman in the United States wants only

			 2 children and therefore spends roughly 30 years of her life trying to prevent

			 pregnancy;

		Whereas birth control is a critical component of basic

			 preventive health care for women and has been the driving force in reducing

			 national rates of unintended pregnancy and the need for abortion;

		Whereas the ability of women to control their fertility

			 and avoid unintended pregnancy has led to dramatic declines in maternal and

			 infant mortality rates and has improved maternal and infant health;

		Whereas in 1965, there were 31.6 maternal deaths per

			 100,000 live births and in 2000 there were 9.8 maternal deaths per 100,000 live

			 births;

		Whereas in 1965, 24.7 infants under 1 year of age died per

			 1,000 live births and in 2003 this figure had declined to 7 infant deaths per

			 1,000 live births;

		Whereas the ability of women to control their fertility

			 has enabled them to achieve personal educational and professional goals

			 critical to the economic success of the United States;

		Whereas in 1965, 7 percent of women completed 4 or more

			 years of college compared to 26 percent in 2004;

		Whereas in 1965, women age 16 and over constituted 39

			 percent of the workforce compared to 59 percent in 2004;

		Whereas publicly-funded family planning programs have

			 increased the ability of women, regardless of economic status, to access birth

			 control and experience the resulting health and economic benefits;

		Whereas public investment in this most basic preventive

			 health care is extremely cost effective—for every dollar spent on publicly

			 funded family planning, $3 is saved in pregnancy-related and newborn care cost

			 to the Medicaid program alone;

		Whereas Congress had repeatedly recognized the importance

			 of a women’s ability to access contraceptives through support for Medicaid,

			 title X of the Public Health Service Act, and the Federal Employee Health

			 Benefits Program;

		Whereas 40 years after the Griswold decision, many women

			 still face challenges in accessing birth control and using it

			 effectively;

		Whereas the United States has one of the highest rates of

			 unintended pregnancy among Western nations and each year, half of all

			 pregnancies in the United States are unintended, and nearly half of those end

			 in abortion;

		Whereas teen pregnancy rates have dramatically declined,

			 still, 78 percent of teen pregnancies are unintended and more than one-third of

			 teen girls will become pregnant before age 20; and

		Whereas publicly funded family planning clinics are the

			 only source of healthcare for many uninsured and low-income women: Now,

			 therefore, be it

		

	

		That it is the sense of the Senate

			 that—

			(1)forty years ago

			 the United States Supreme Court in Griswold v. Connecticut held that married

			 people have a constitutional right to use contraceptives, a right that the

			 Court would extend to unmarried individuals within less than a decade;

			(2)the ability of

			 women to control their fertility through birth control has vastly improved

			 maternal and infant health, has reduced national rates of unintended pregnancy,

			 and has allowed women the ability to achieve personal educational and

			 professional goals critical to the economic success of the United States;

			 and

			(3)Congress should

			 take further steps to ensure that all women have universal access to affordable

			 contraception.

			

